Citation Nr: 0912361	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  97-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1969 to August 
1970.  His DD Form 214 shows that only 4 months of this time 
was creditable active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the claim of entitlement to 
service connection for "any psychiatric disorder."  

The Veteran appealed this decision, and in April 1999, the 
Board denied the claim.  The Veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  

In February 2000, the VA's Office of General Counsel and the 
Veteran's representative filed a Joint Motion requesting that 
the Court vacate the Board's April 1999 decision.  That same 
month, the Court issued an Order vacating the April 1999 
Board decision.  In June 2000, the Board remanded the claim 
for additional development.  

In November 2004, the Board again denied the Veteran's claim.  
The parties filed a Joint Motion in September 2005 requesting 
that the Court vacate the Board's November 2004 decision.  In 
September 2005, the Court issued an Order vacating the 
November 2004 Board decision, and the matter was remanded to 
the Board for compliance with the instructions in the Joint 
Motion.  The Board in turn remanded the case to the RO.  

In October 2007, the case was returned to the Board.  The 
Board again remanded the matter due to non-compliance with 
the Board's November 2005 remand directives.  The case was 
subsequently returned to the Board, which again remanded the 
Veteran's claim for further evidentiary development.  Such 
development has now taken place and the Board may proceed 
with appellate review.  

As a final introductory matter, the Board received a letter 
from the Veteran's representative in January 2009 requesting 
that the record be held open for 90 days, or until April 9, 
2009, prior to the Board rendering a decision.  However, 
additional communication was received by VA in March 2009 
from the Veteran's representative indicating that the Veteran 
had no additional evidence to submit and instructing the 
Board to proceed with the Veteran's claim.  The Board will, 
therefore, proceed with the Veteran's claim at this time.  


FINDINGS OF FACT

The preponderance of the evidence demonstrates that the 
Veteran does not have a current psychiatric disorder that 
manifested during, or was aggravated by, the Veteran's 
military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the Veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The duty to notify was satisfied by way of a letter sent to 
the Veteran in June 2001 that fully addressed all notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) in a 
July 2006 supplemental statement of the case (SSOC).  Even 
though these letters were not sent prior to the initial 
decision that is on appeal, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case (SOC) or SSOC, is sufficient to cure 
a timing defect).  In any event, because the claim is being 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the Veteran.  See Dingess/Hartman, 19 
Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied.  Adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in February 1998 and September 2008 and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  VA has also 
incorporated numerous private medical records into the claims 
file and made numerous attempts to obtain private records 
that are no longer available.  Significantly, VA received a 
letter from the Veteran's representative in March 2009 
indicating that the Veteran had no additional evidence to 
submit in support of his claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  



Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran does not have a psychiatric condition that manifested 
during or was aggravated by his military service.  As such, 
service connection is not warranted.  

The Veteran's service medical records indicate that the 
Veteran did not suffer from a psychiatric disorder during his 
active duty.  According to the Veteran's April 1969 
enlistment examination, his psychiatric condition was found 
to be normal at the time of enlistment.  The Veteran did 
indicate that he had a history of nervous trouble at this 
time, but the examiner did not note any abnormalities.  A 
subsequent record from May 1969 indicates that the Veteran 
was found not to be psychologically qualified for the Nuclear 
Power Training Program and submarine duty.  The reasons for 
this determination were not indicated.  

The record indicates that the Veteran was subsequently 
confined to the brig for unauthorized absence in 1969 while 
on active duty.  The Veteran was found to be free of mental 
defect, disease or derangement at the time of confinement, 
although he reported having "nerves" at this time.  A 
January 1970 service record indicates that the Veteran was 
declared to be a deserter on December 21, 1969 and the record 
again notes confinement in January 1970.  The Veteran was 
afforded a confinement physical at this time and was found to 
be qualified for confinement.  The Veteran indicated that he 
was free of mental or physical complaints at this time.  It 
was noted that the Veteran's ability to adhere to the right 
was impaired.  

In February 1970, the Veteran underwent an in-service 
psychiatric evaluation.  It was noted that the Veteran 
requested this examination at the direction of a lawyer.  
During the examination, the Veteran reported that he began 
"going over the hill" right after basic training.  He also 
complained of bed wetting since age 14, crying spells and 
excessive use of alcohol.  The Veteran also indicated that he 
was unable to hold a steady job prior to his enlistment with 
the military because he would lose interest in them.  The 
Veteran reported his hobbies to be "drinking and 
traveling."  The military psychiatrist concluded that the 
Veteran was not psychotic, neurotic or depressed.  Rather, 
the Veteran was found to have a chronic and severe 
emotionally unstable personality manifested by 
ineffectiveness when confronted with minor stress, flight 
from unpleasant situations according to his judgment, poor 
and undependable judgment under stress, and fluctuating 
emotional attitudes.  

The Veteran was also described as a highly tense and anxious 
individual.  The Veteran was noted to lack any drive or 
initiative as far as work responsibility or personal 
attainment.  The psychiatrist opined that the Veteran reacted 
to stress by simply quitting the task at hand.  The Veteran 
was noted to be fit for full duty, but the psychiatrist 
recommended a discharge because it was not believed that the 
Navy would benefit from his continued service.  No diagnosis 
of a psychiatric disorder of any type was assigned.  

The record demonstrates that the Veteran was seen in April 
1970 with complaints of nervousness while in the brig.  It 
was noted that the Veteran was scheduled to be released in 
August 1970 and no diagnosis or further treatment was noted.  
A note from May 1970 also suggests that the Veteran was 
complaining of "visual disturbances."  However, a 
subsequent medical record from the next day notes that these 
disturbances were in fact photophobia.  

Finally, according to the Veteran's July 1970 separation 
examination, the Veteran's psychiatric condition was again 
described as normal.  No abnormality was noted, and no 
diagnosis of a psychiatric, personality or other mental 
disorder was assigned at this time.  The Veteran's service 
medical records, therefore, are entirely silent as to a 
diagnosis of a mental disorder, suggesting that the Veteran 
did not suffer from a psychiatric or mental disorder during 
his active duty.  

The next evidence of psychiatric treatment is part of a 
treatment record dated May 1992 that appears to be from the 
Mental Health Center of Jacksonville.  Much of the record is 
missing from the copy, but it suggests that the Veteran 
reported having been diagnosed as "manic."  This record 
does not indicate that such a diagnosis was assigned at this 
time, but rather a diagnosis of chronic depression and 
alcoholism.  No mention was made of the Veteran's military 
service.

The evidence indicates that the Veteran sought treatment at 
the North Florida Mental Health Center in June 1992.  The 
Veteran indicated that he had been unemployed since December 
1991.  He also reported that he had spent time in the 
Riverside Mental Health Clinic in the past because of alcohol 
problems, depression and crying spells.  According to a 
psychiatric evaluation provided by the clinic at this time, 
however, the Veteran's time at Riverside was for court-
ordered alcohol treatment.  The examiner also noted that the 
Veteran was able to hold a job as a machinist from 1970 until 
December 1991. The Veteran's military service was mentioned 
as part of his personal history during this treatment, but 
there was no indication made at this time that the Veteran's 
psychiatric symptomatology started in, or were in any way 
related to, the Veteran's military service.  

The evidence contains numerous other records from the North 
Florida Mental Health Center, demonstrating that the Veteran 
continued to seek treatment with this group until July 1996.  
Throughout the more than four years of treatment from this 
facility, the Veteran's military service was never mentioned 
as a contributing factor to the Veteran's disorder.  
According to these notes, the Veteran's depression had been 
improving with medication.  During this time, the Veteran 
received a number of different diagnoses, including 
depression neurosis, rule out manic depression, bipolar 
disorder, and alcohol abuse.  In a March 1996 treatment note, 
the Veteran reported that he had been using alcohol for the 
past 30 years and first used alcohol at 16 years of age.  It 
was also noted that the Veteran's symptoms had worsened due 
to the recent death of his son.  

The record also contains a note from the North Florida Mental 
Health Center dated March 1995.  The Veteran was diagnosed 
with paranoia and alcohol abuse upon admittance.  The Veteran 
was then placed into a detoxification program, where an Axis 
I diagnoses of depression and alcohol abuse were assigned.  
The detoxification facility noted no evidence of paranoia in 
the Veteran.  

The record also indicates that the Veteran was treated in May 
1998 for an overdose of medication and alcohol.  The Veteran 
indicated that he was not trying to kill himself when he took 
the medication.  It was noted that this incident was related 
to the anniversary of the death of his son.  The Veteran was 
examined after this incident in both May 1998 and June 1998.  
Both examinations resulted in diagnoses of major depressive 
disorder and alcohol dependence.  Again, there was no 
suggestion that these disorders were in any way related to 
the Veteran's military service.  

In February 1999, the Veteran reported that he goes to the 
mental health clinic for treatment of manic depression.  An 
April 2000 VA outpatient treatment note suggests that the 
Veteran was being treated for anxiety at this time.  In 
December 2000, a VA psychiatry progress note indicated that 
the Veteran reported a history of bipolar disorder.  The 
diagnosis at this time was a history of bipolar disorder and 
rule out a personality disorder.  The same diagnosis was 
assigned during VA outpatient treatment in April 2001.  
Finally, in August 2001, the Veteran was noted to be bipolar 
with mood instability and alcohol abuse.  

The record also contains more recent VA treatment records.  A 
VA treatment note from May 2007 indicates that the Veteran 
was last seen by his primary care physician in October 1999.  
The Veteran was seeking treatment for medication to treat his 
sleep and his nerves.  A two question depression screening 
was administered at this time and determined to be positive 
for depression.  A note from May 2008 indicates that the 
Veteran reported quitting alcohol three days earlier and 
being very depressed lately.  

In addition to the treatment outlined above, the Veteran was 
afforded a VA mental disorder examination in February 1998.  
The examiner concluded that the Veteran's depression and 
anxiety were related to the problems caused by his alcohol 
abuse.  However, as previously noted in the June 2008 Board 
remand, the Board does not find this examination to be 
persuasive.  There was no indication from the examination 
report that the Veteran's claims file or his service medical 
records were reviewed by this examiner.  As such, the Board 
will not discuss this examination further and will not 
consider the opinion provided in the February 1998 report 
when making a final determination.  

Because of the problems with the prior VA examination 
mentioned above, the Veteran was afforded a new VA 
examination for mental disorders in September 2008.  The 
examiner noted reviewing the Veteran's claims file prior to 
making a determination.  The examiner noted that the evidence 
indicated that the Veteran was treated for numerous disorders 
in the 1990s, and diagnosed with rule out depressive 
disorder, alcohol dependence, and rule out personality 
disorder.  The examiner also noted that a record from the 
1990s suggested that the Veteran had a history of bipolar 
disorder.  The examiner also reviewed the Veteran's service 
medical records, and considered his discharge for 
disciplinary action with a diagnosis of severe and chronic 
emotionally unstable personality.  

After reviewing the Veteran's medical history, and performing 
a mental examination of the Veteran, the examiner assigned a 
diagnosis of alcohol dependence and a personality disorder 
not otherwise specified (NOS).  The examiner concluded that 
the Veteran's mood changes were best attributed to his 
chronic maladaptive coping style and coping deficits 
characteristic of personality traits, temperament and 
cognitive style.  The examiner indicated an inability to 
assign an Axis I diagnosis, in addition to alcohol 
dependence, because the Veteran's reports of depression and 
sleep impairment were likely impacted by the Veteran's 
alcohol abuse.  Therefore, the examiner felt any other Axis I 
diagnosis would be based on speculation unless the Veteran 
maintained sobriety for an extended period of time.  The 
examiner concluded that the Veteran exhibited these same 
coping deficits in service which appear to be due to his 
personality structure.  The examiner also concluded that the 
Veteran's currently diagnosed disorders were less likely than 
not caused by or a result of the Veteran's military service.  

Based on the above evidence, the Board finds that service 
connection is not warranted in this case.  As previously 
noted, service connection is warranted when there is (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

In the present case, the Veteran does not have a clear 
diagnosis of any specific chronic psychiatric disorder.  The 
Veteran has been diagnosed as suffering from manic 
depression, bipolar disorder, depression, alcoholism and a 
personality disorder in the past.  However, these diagnoses 
have not been consistently applied and they have consistently 
changed over time.  Therefore, the record does not establish 
that the Veteran suffers from an identifiable chronic 
psychiatric disorder.  

Regardless of the exact diagnosis, there is no evidence 
suggesting that any of the above diagnoses were in any way 
related to the Veteran's military service.  There are no 
competent etiological opinions of record suggesting that any 
psychiatric or other mental disorder arose as a result of 
military service   In fact, the only opinion of record is the 
September 2008 VA examination in which the examiner 
specifically opined that it was less likely than not that the 
Veteran's symptomatology was related to his military service.  
Of further significance is the fact that the Veteran's 
service medical records are silent as to any diagnosis of, or 
treatment for, a psychiatric disorder.  A February 1970 
psychiatric evaluation performed at the request of the 
Veteran suggests that he had an emotionally unstable 
personality during service, but he was found not to have 
psychoses, neurotic tendencies, or depression.  Subsequently, 
the Veteran was noted to be of a normal psychiatric condition 
at the time of separation.  This suggests that the Veteran 
did not suffer from a psychiatric disorder during military 
service.  

There is no post-service evidence of any psychiatric 
diagnosis or treatment until 1992, or approximately 22 years 
after separation from service.  When considering whether or 
not to grant a claim for service connection, the Board may 
take into consideration the passage of a lengthy period of 
time in which the Veteran did not complain of the disorder at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  In this case, the absence of any medical evidence 
of treatment for depression or any other acquired psychiatric 
disorder for approximately 22 years after separation from 
service tends to establish that any current condition is not 
a result of the Veteran's military service.

The Board does recognize that the Veteran has a current 
diagnosis of a personality disorder.  Further, while there is 
no clear diagnosis of a personality disorder during military 
service, there is evidence establishing that the Veteran 
suffered from personality problems during his service.  
However, 38 C.F.R. § 3.303(c) automatically excludes certain 
congenital or developmental disorders from service 
connection, such as personality disorders and mental 
deficiency.  It is true that service connection for such a 
disorder can be granted if there is probative evidence of 
additional disability from aggravation during service.  See 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
19, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-99 (Sept. 2, 1999).  However, as discussed in detail 
above, there is no probative evidence of aggravation of a 
personality or other psychiatric disorder due to military 
service.  Further, the September 2008 VA examiner concluded 
that it was less likely than not that the Veteran's current 
disorders, which would include a personality disorder, were 
related to military service.  As such, service connection for 
the Veteran's personality disorder is not warranted.  

The Veteran has also submitted lay testimony in support of 
his claim which has been considered by the Board.  In the 
Veteran's October 1997 appeal to the Board, the Veteran 
argued that he suffered mental depression during service that 
has continued to worsen since his discharge.  According to 
the Veteran's August 1997 hearing before the RO, he testified 
that upon enlistment with the Navy, he suffered from a 
nervous condition that was manifested by shaking of his hands 
and mild nervousness.  The Veteran claimed this nervousness 
worsened during boot camp, as he began to have episodes of 
crying spells and bed wetting.  The Veteran further testified 
that his condition was further exacerbated by his time in the 
brig.  

However, the above evidence does not demonstrate that the 
Veteran currently suffers from a psychiatric disorder that is 
related to his military service.  While the Veteran has 
argued that he believes that he suffers from a mental 
disorder that manifested during service, the record contains 
no medical evidence to support this claim.  Further, as a 
layperson, the Veteran is not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Veteran's testimony 
is not a competent medical opinion establishing the necessary 
medical nexus.  The Board has found the extensive medical 
evidence of record, which contradicts the Veteran's 
allegations, to be more persuasive in this case.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection.  This is based on the lack of a 
psychiatric diagnosis during service, the lack of psychiatric 
treatment for more than 20 years after separation from 
service, the lack of any clear and consistent diagnosis of a 
psychiatric disorder, and significantly, the lack of any 
etiological opinion relating these diagnoses to military 
service.  

As a final matter, the Board has considered the Veteran's 
representative's argument of February 2009.  In a letter 
received by VA in February 2009, it was argued that the 
Veteran's claim should be remanded.  It was asserted that the 
failure to assign an Axis I diagnosis of a psychiatric 
disorder resulted in an incomplete and non-comprehensive VA 
psychological examination.  The representative argued that 
the September 2008 VA examiner must have simply ignored the 
Veteran's long history of psychiatric disorders.  However, 
the examiner specifically referenced and discussed the 
Veteran's medical records from military service and the 1990s 
and listed the Veteran's history of psychiatric diagnoses.  
Therefore, there is no indication that the examiner 
overlooked any evidence.  Furthermore, the examiner noted 
that the Veteran complained of a depressed mood.  It was the 
examiner's opinion, however, that these symptoms could not be 
related to the Veteran's military service.  There is no 
plausible reason for the Board to find a lack of credibility 
in this opinion.  See Evans, 12 Vet. App. at 30; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Veteran's 
representative's argument is, therefore, not persuasive.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder 
must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


